448 F.2d 789
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS, LOCAL 85, IBTCWHA, Respondent.
No. 71-1293.
United States Court of Appeals, Ninth Circuit.
October 14, 1971.

On Application for Enforcement of an Order of the National Labor Relations Board.
Allen Feldman (argued), Elliott Moore, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Washington, D. C., Roy O. Hoffman, Director, Region 20, San Francisco, Cal., for petitioner.
Duane B. Beeson, of Brundage, Neyhart, Grodin & Beeson, San Francisco, Cal., for respondent.
Before CHAMBERS and WRIGHT, Circuit Judges, and McNICHOLS,** District Judge.
PER CURIAM:


1
The proposed order of the Board will be enforced.


2
The decision of the Board is presently found at 186 NLRB No. 72.


3
The question here is whether the proposed order is overbroad. We find a propensity for secondary boycotts often accompanied by violence is well documented by the record and by incidents of which the Board and a court may properly take judicial notice. See, for example, Hoffman v. Local 85, 74 LRRM 2225.



Notes:


**
 The Honorable Ray McNichols, United States District Judge for the District of Idaho, sitting by designation